United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2354
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Jarvis Miranda, also known as Crazy

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: December 31, 2015
                              Filed: January 6, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Jarvis Miranda directly appeals after he pled guilty to a drug-conspiracy
offense and a felon-in-possession offense and the district court1 sentenced him to a

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
total of 293 months in prison, upon imposing two partially consecutive prison terms.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court imposed a
substantively unreasonable sentence.

      After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. David, 682 F.3d 1074,
1076-77 (8th Cir. 2012) (discussing appellate review of sentencing decisions); see
also 18 U.S.C. § 3584 (if multiple terms of imprisonment are imposed at same time,
terms may run concurrently or consecutively; as to each offense court shall consider
18 U.S.C. § 3553(a) factors). Furthermore, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                        -2-